Citation Nr: 0127016	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for above-the-knee 
amputation of the right lower extremity, claimed to be due to 
a service cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had honorable active duty from November 1956 to 
September 10, 1964.  He also had other than honorable service 
from September 11, 1964 to April 1965; a VA administrative 
decision has held that such service was dishonorable for VA 
benefits purposes, and no compensation based on such service 
is payable.  See 38 C.F.R. § 3.12.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision which denied service 
connection for above-the-knee amputation of the right lower 
extremity, claimed to be due to a service cold injury.  The 
case was remanded in May 2001 for a Board videoconference 
hearing, and such hearing was held in July 2001.

A prior RO decision denied secondary service connection for 
above-the-knee amputation of the right lower extremity, under 
the theory that it was due to service-connected residuals of 
frostbite of the left foot.  That RO decision is final, and 
in fact the veteran has stated he did not intend to claim 
secondary service connection.  Therefore the present appeal 
involves direct, not secondary, service connection for above-
the-knee amputation of the right lower extremity.


FINDINGS OF FACT

Peripheral vascular disease, culminating in a right above-
the-knee amputation, began many years after service, and such 
was not due to a service cold injury.





CONCLUSION OF LAW

The veteran's above-the-knee amputation of the right lower 
extremity, claimed to be due to a service cold injury, is not 
due to a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 U.S.C.A. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had honorable active duty service in the Army 
from November 1, 1956 to September 10, 1964.  Service medical 
records show that the veteran had normal clinical evaluations 
of the lower extremities and feet on enlistment examination 
in November 1956.  In January 1957, he was hospitalized at 
Fort Benning, Georgia with a three day history of painful 
feet, especially of the distal left foot.  In the week prior 
to admission, the veteran reportedly was exposed to extreme 
cold weather.  Examination on admission was noted to be 
negative except for the left foot.  There was slight swelling 
of the distal portion of the left foot and all the toes.  The 
toes were also mildly hyperemic.  There was also erythema on 
the lateral side of the left great toe.  The veteran was 
treated and, after several days, the pain disappeared and he 
had no difficulty on full ambulation.  The hospital discharge 
diagnosis in January 1957 was mild frostbite of the left 
foot.  Later in Janury 1957, the veteran claimed his feet 
hurt, but findings were normal.  Also during that month he 
had a small laceration of his right ankle.  In December 1957 
and January 1958, the veteran was seen on occasion with 
complaints of painful feet.  In January 1958, he was placed 
on an L-2 profile and restricted from exposure to inclement 
cold weather, to include no physical training, prolonged 
standing or guard duty, until April.  In April 1958, he was 
still seen with complaints relative to the left foot, and the 
duty profile was extended for one-month.  In May 1958, the 
profile was again extended for one-month.  In September 1958, 
he again complained of painful feet, and was excused from 
guard duty.  In December 1958, the veteran was seen with 
complaints of left foot pain.  The feet were examined, but no 
pathology was found.  Consequently, he was ordered to return 
to duty.  The veteran had a normal clinical evaluation of the 
feet, lower extremities, and vascular system on reenlistment 
examination in August 1959.  A November 1963 periodic 
examination also showed a normal clinical evaluation of the 
feet, lower extremities, and vascular system.  It was noted 
that the veteran's history included suffering 1st  degree 
frostbite of the left foot and toes in 1957, with residual 
history for one year, and it was commented that he had 
performed duties for the next three years without further 
difficulty.  The veteran sustained a contusion of his right 
ankle in August 1964; X-rays were negative.  A September 10, 
1964 reenlistment examination noted the feet, lower 
extremities, and vascular system were normal on clinical 
evaluation.  On an accompanying medical history form, it was 
noted he had a history of 1st degree frostbite of the left 
foot in 1957 with no residual complaints.

The veteran also served on active duty in the Army from 
September 11, 1964 to April 9, 1965, and such service ended 
with a discharge under other than honorable conditions.  
Service medical records during this period include a February 
1965 separation examination which showed the feet, lower 
extremities, and vascular system were normal on clinical 
evaluation.  A few days later in February 1965, the veteran 
was seen for a complaint of pain in his right foot since 
being in the field a week before, and he reported his feet 
were frostbitten.  Examination findings were normal, and the 
impression was alcohol overindulgence.  Later in February 
1965, the veteran said his feet hurt for a month and that he 
had reinjury to old frostbitten toes; findings were normal; 
the impression was cold injury; and it was recommended that 
outside duty be limited.  In March 1965, he complained that 
his left foot was swollen.

In August 1965, the veteran claimed service connection for 
frostbite of the feet.  

At a January 1966 VA general medical examination, the veteran 
reported that his feet still gave him trouble and that he 
could only walk several blocks before his feet got numb.  He 
noted that the left foot was worse than the right.  He said 
that if he stood on his feet for 2 to 3 hours, his felt foot 
pressure.  He stated that his great toe of the left foot felt 
half-numb all year round.  He also stated that his feet 
swelled if the weather was cold, and that he had to remove 
his shoes and lie down or his feet continued to swell and 
ache.  On physical examination, the veteran complained of 
pain on pressure across the metatarsal dorsal area of the 
left foot and along the arch of the left foot.  Upon 
dorsiflexion and plantar flexion of the right foot, the 
strength was noted to be normal; however, the examiner was 
unable to get much resistance on flexion of the left foot, 
either in the dorsal position or on plantar flexion.  There 
was no atrophy.  The temperature was equal in both feet.  
There was no deformity or callosities.  The skin of the feet 
was noted to be slightly dry.  The veteran could rise on his 
toes on the right foot, but he stated that he was unable to, 
upon being asked to do so, on the left foot.  In walking 
barefooted, he walked with his toe dorsiflexed but there was 
no limp noted upon walking.  The diagnosis was history of 
frostbite, both feet, with no objective finding.  It was 
remarked the veteran's symptoms were not accounted for.

By Administrative Decision issued in February 1966, the RO 
determined that the discharge that the veteran received from 
the Army for his entire period of service from November 1956 
to April 1965 was under circumstances which barred VA 
benefits.  An October1972 correspondence from the Department 
of the Army certified that the veteran's record was corrected 
to show that he was eligible for complete and unconditional 
separation from military service at the time of his honorable 
discharge on 10 September 1964.  By Administrative Decision 
issued in February 1973, the RO determined that the 
undesirable discharge received by the veteran on April 9, 
1965 was for the period of service from September 11, 1964 to 
April 1965, and such discharge was under dishonorable 
conditions for VA benefits purposes and barred VA benefits 
based on that period of service.  However, it was noted that 
the discharge the veteran received on September 10, 1964 for 
the period of service from November 1, 1956 to September 10, 
1964 was honorable, and the veteran was eligible for any 
benefits related to that period of service.

In January 1974, the veteran filed an application to reopen 
his claim for service connection for residuals of frostbite 
of the feet.  However, he failed to report for his scheduled 
March 1974 VA examination.

The veteran thereafter filed several applications for VA 
nonservice-connected disability pension benefits.  In a 
September 1980 claim, he asserted he had paralysis of the 
arms and legs due to a disc problem in his neck.

Treatment records developed by The University Hospital of 
Jacksonville show that the veteran was admitted in September 
1980 with complaints of weakness and difficulty walking.  
Tests included a myelogram, which revealed a defect at C4-5.  
The veteran underwent an anterior cervical diskectomy of C4-5 
with fusion from the right iliac crest.  Postoperatively, he 
was noted to have marked improvement in sensation and motor 
function of both upper and lower extremities.  The discharge 
diagnosis was herniated C4-5 cervical disc.

In October 1981, the veteran was re-admitted to The 
University Hospital of Jacksonville for treatment of 
cerebellar ataxia secondary to old cervical myelopathy and 
central nervous system manifestations of alcohol.  Outpatient 
records show treatment on occasion in 1982 for various 
conditions, to include alcohol abuse, hypertension, and 
cervical cord myelopathy.

In conjunction with one of applications for nonservice-
connected pension, the veteran was afforded a VA general 
medical examination in March 1982.  At that time, conditions 
noted included status post cervical diskectomy with fusion, 
cerebellar ataxia, alcohol abuse, hypertension, and 
pancreatitis. 

The veteran was also afforded VA general medical, aid and 
attendance, and neurological examinations in January 1984 and 
February 1984.

The January 1984 VA general medical examination report 
reflects that the veteran's chief complaint was that of a 
dull ache on the left side of the body and difficulty 
walking.  The onset was noted to be since his spine operation 
in 1981.  Physical examination revealed diagnoses of status 
post C4-C5 diskectomy and fusion with some residual 
spasticity, chronic alcoholism, and mild essential 
hypertension.  On the portion of the examination dealing with 
the cardiovascular system, in addition to noting high blood 
pressure, the examiner commented that it appeared the 
arteries were somewhat sclerosed.

The January 1984 VA aid and attendance examination report 
reflects that the veteran complained of a dull ache in the 
left side of the body and difficulty walking about.  Physical 
examination revealed, in pertinent part, that the lower 
extremities showed no atrophy or contractions.  It was noted 
that the veteran could get about on his feet, however, 
because of his weakness on the left side of the body, he was 
very unstable with his feet without some support such as a 
cane.  The diagnoses were postoperative residuals of cervical 
diskectomy with fusion, and hypertension under treatment.

The February 1984 neurological examination was conducted on a 
VA fee-basis by W. Noran, M.D. at the Jacksonville 
Neurological Clinic.  At that time, the veteran complained 
that his main trouble was that he could not stand on his left 
leg without a cane.  Physical examination of the veteran 
revealed a diagnostic impression of status post cervical disc 
surgery.  It was commented that the veteran either appeared 
to be malingering or has a large functional overlay.  Dr. 
Noran noted that he could see no reason for the veteran to 
have any troubles with ambulation, as the doctor could not 
break the veteran's quadriceps on testing it individually at 
that time.

Medical records from The University Hospital of Jacksonville 
dated between 1982 and 1984 show treatment on occasion for 
such conditions as cervical myelopathy with progressive 
spasticity of the left lower extremity, and hypertension.

In January 1987, the veteran filed an application to reopen 
his claims for nonservice-connected disability pension and 
service connection for frostbite of the left foot.

The veteran was thereafter afforded VA general medical 
examination in March 1987.  The examination indicated 
diagnoses of residuals of cervical disk surgery and fusion of 
level C4-5, with weakness of the left lower extremity, 
residuals of the left foot, Monilia infection of the 
toenails, and history of hypertension now subsided.

The RO granted service connection and assigned a 10 percent 
disability evaluation for residuals of frostbite of the left 
foot in an April 1987 rating decision.  The RO rating 
decision also granted entitlement to a nonservice-connected 
disability pension.

Nonservice-connected disability pension benefits were 
apparently terminated due to excess income and the 
compensation rate was paid beginning in 1989.

Treatment records obtained from the VA Medical Center (VAMC) 
in Gainesville, Florida reflect treatment on occasion of the 
left foot between 1981 and 1995.  A March 1995 clinical 
record shows that the veteran was seen with complaints of 
pain of the foot with some coolness when compared to the 
right.  A two-year history of insulin dependent diabetes 
mellitus was also indicated.

Medical records from The University Hospital of Jacksonville 
indicate the veteran received extensive treatment, including 
multiple surgeries, during 1995 for peripheral vascular 
disease of various areas of his body including both lower 
extremities.  In June 1995, he had an aorto-bifemoral bypass 
graft procedure due to occlusive peripheral vascular disease.  
In addition to peripheral vascular disease, there were 
diagnoses of insulin dependent diabetes mellitus, and 
hypertension.  More surgeries followed for peripheral 
vascular disease, including of the right lower extremity.  In 
November 1995, the veteran was seen with complaints of right 
leg pain secondary to vascular insufficiency, and it was 
remarked that he had a failing surgical graft.  History was 
noted to include insulin dependent diabetes mellitus for 6 
years, hypertension for 10 years, smoking, prior pancreatitis 
secondary to alcohol, and 7 prior vascular operations on 
different areas of his body.  In December 1995, he was 
admitted to the hospital complaining of severe pain in his 
right lower extremity.  An angiogram demonstrated a right 
common femoral artery occlusion, which was thereafter 
surgically treated.  Records note numerous earlier operations 
in 1995 for peripheral vascular disease, and a medical 
history which included insulin dependent diabetes mellitus 
and hypertension.

In January 1996, the veteran was readmitted to the hospital 
for continuing right lower extremity pain from his vascular 
condition, and during that month he underwent a right above-
the-knee amputation.

The RO granted entitlement to pension and special monthly 
pension benefits in an April 1996 rating decision.

In October 1996, the veteran filed a claim for service 
connection for a right above-the-knee amputation, claimed as 
secondary to his service-connected left foot frostbite 
residuals.

By RO rating decision issued in November 1996, service 
connection for above-the-knee amputation of the right lower 
extremity as secondary to service-connected frostbite of the 
left foot was denied.

A December 1996 statement of H. C. Velenz, M.D. indicates 
that the veteran had been under the doctor's care for two 
years prior.  Dr. Velenz noted that the veteran was initially 
seen for an aorto-iliac occlusive disease with ischemic rest 
pain of the left leg.  He also had disabling claudication on 
his right leg.  Dr. Velenz noted that he performed an aorto-
bifemoral bypass which has since been complicated by graft 
infection in the right femoral region.  The veteran underwent 
multiple revascularizations of his right lower extremity and 
recurrent bouts of sepsis culminating in an eventual 
situation where his right leg was ischemic in borderline rest 
pain.  Due to continuing progression of pain and no 
revascularization options, the veteran continued to suffer.  
It was reported that the veteran had a prior history of 
frostbite of both feet.  Dr. Velenz believed that this was a 
"confounding factor" in that he lost any possible minimal 
reserve to maintain viable perfusion of the extremity.  The 
limb eventually succumbed to gangrene and necrosis 
culminating in a right above-the-knee amputation.  It was Dr. 
Veldenz's impression "that the frostbite may have had a 
contributory role into the eventual loss of his right lower 
extremity."

By rating decision issued in July 1997, the RO denied 
entitlement to service connection for residuals of frostbite 
of the right foot.

The veteran was issued a statement of the case with respect 
to his claim of secondary service connection for above-the-
knee amputation of the right lower extremity in August 1987.  
He did not perfect an appeal.

In August 1997, the veteran submitted a statement in which he 
indicated that he was not claiming that his service-connected 
left foot condition caused the current disability of the 
right leg.  On the contrary, he indicated that he was 
claiming that cold injuries sustained on active duty were a 
contributing factor to his present right leg disability.  
That is, he indicated he was seeking direct service 
connection for the right above-the-knee amputaton, claimed to 
be due to a service cold injury.

In conjunction with this claim, the veteran underwent a VA 
cold injury protocol examination in May 1998.  The examiner 
was specifically asked to provide an opinion as to the cause 
of above-the-knee amputation of the right lower extremity.  
The examination report reflects that the examiner conducted 
an extensive review of the veteran's claims folder.  His 
medical history was noted to be significant for cold weather 
exposure in service, a cervical spine condition, smoking, 
insulin dependent diabetes mellitus, peripheral vascular 
disease of the lower extremities with claudication of the 
right thigh, and hypertension. Based on a review of the 
claims folder, the veteran's medical history, and physical 
examination, the VA examiner diagnosed frostbite with minimal 
residuals, characterized by sensation of numbness and 
discomfort in the feet, now limited to the left upon exposure 
to cold temperatures; diabetes mellitus; history of tobacco 
usage; and severe peripheral vascular disease involving the 
vessels of the lower extremities, with failed femoral-
popliteal anastomosis on the right culminating in right mid-
thigh.  The doctor opined that, with the veteran's history of 
tobacco usage and diabetes, plus severe peripheral vascular 
disease in the upper portions of both lower extremities, it 
was not as likely as not that the cold injury was a direct 
cause of the right above-the-knee amputation.

By RO rating decision issued in January 1999, an increased 
rating to 20 percent was granted for residuals of frostbite 
of the left foot.  Service connection for above-the-knee 
amputation of the right lower extremity, claimed to be due to 
a service cold injury, was denied.  The veteran appealed the 
service connection issue.

In October 2000, the veteran submitted copies of literature, 
including VA training material, on cold injuries.  This 
literature notes, in part, that cold injuries may involve 
vascular and neurological damage and may result in amputation 
of an affected part.  

The veteran presented testimony at a Board videoconference in 
July 2001.  He related that both feet were frostbitten at 
Fort Benning, Georgia during service, and he thereafter had 
problems with both feet and legs.  He stated that, prior to 
his right leg amputation, he underwent eight surgeries for 
repair of his deteriorating arteries.  He said that his 
doctors told him that the deteriorating arteries were from 
the frostbite.  He noted that Dr. Veldenz's letter offered 
support for his assertion that service frostbite was a factor 
in the later right leg amputation.  At the hearing it was 
agreed that the record would be left open for 30 days for 
submission of supporting evidence, but no such evidence was 
thereafter submitted.

Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained, and a VA medical 
examination with opinion has been provided.  In addition, the 
veteran was afforded a reasonable opportunity to present any 
additional evidence in support of his claim.  The Board finds 
that the notice and duty to assist provisions of the law have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

The veteran claims direct service connection for a right 
above-the-knee amputation, asserting that such is due to a 
cold injury/frostbite experienced in service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be rebuttable presumed for 
certain chronic diseases (e.g., arteriosclerosis, 
hypertension, diabetes mellitus) which are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As noted in the literature submitted by the veteran, a cold 
injury may have a number of medical consequences.  Obviously, 
however, not every episode of exposure to cold or a cold 
injury has dire results, and many cold injuries resolve 
without any residuals whatsoever.  Whether or not a 
particular medical condition is due to a cold injury in 
service depends on the facts and circumstances of the 
individual case. 

During the veteran's honorable 1956-1964 active duty, as well 
as during his other than honorable 1964-1965 active duty 
(although service connection may not be based on that 
period), there were isolated complaints of symptoms of the 
feet (primarily the left foot) from cold exposure.  However, 
the service medical records do not demonstrate any permanent 
right lower extremity damage, vascular or otherwise, from 
cold exposure or other incidents of service.  Medical records 
for years after service show no right lower extremity 
problems, including any residuals of cold exposure during 
service.  Many years after service the veteran developed 
diseases, such as hypertension and diabetes mellitus, which 
may be implicated in peripheral vascular disease.  A 1984 
medical examination contains a comment that the arteries 
appeared to be somewhat sclerosed.  Medical records from 1995 
note extensive peripheral vascular disease of various areas, 
including both lower extremities, for which multiple 
surgeries were required.  In 1996, the right lower extremity 
was amputated above the knee due to the peripheral vascular 
disease.  

Even assuming hypertension and diabetes may be implicated in 
later peripheral vascular disease, the hypertension and 
diabetes began many years after service and are not shown to 
be related to service.  The post-service treatment records do 
not indicate the presence of right lower extremity cold 
injury residuals, nor do the treatment records suggest that a 
cold injury led to the development, many years after service, 
of right lower extremity peripheral vascular disease which 
prompted the right lower extremity amputation.

In his 1996 statement, Dr. Veldenz noted the veteran had a 
history of frostbite of both feet, and opined that frostbite 
"may have" contributed to the loss of the right lower 
extemity.  However, this opinion is equivocal, is not based 
on a review of all medical records since service, and is not 
supported by historical medical records (which show no right 
lower extremity frostbite residuals, including vascular 
damage).  In contrast, the 1998 VA examiner, after thoroughly 
reviewing historical medical records, concluded the right 
lower extremity amputation was not related to a cold inury, 
particularly in light of other factors including tobacco 
usage, diabetes, and the presence of peripheral vascular 
disease in the upper portions of both lower extremities.  The 
VA medical opinion also appears to be in harmony with the 
historical medical records in the claims folder.  Between the 
private and VA medical opinions, the Board finds the VA 
opinion to be the most persuasive.  See Boggs v. West, 11 
Vet.App. 334, 344 (1998).

The Board has also considered the contentions of the veteran, 
that a service cold injury led to his right lower extremity 
amputation.  However, as a layman he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
right above-the-knee amputation many years after service was 
due to peripheral vascular disease which began many years 
after service, and the condition was not due to a service 
cold injury.  A right above-the-knee amputation is not due to 
a disease or injury incurred in or aggravated by service.  
The preponderance of the evidence is against the veteran's 
claim for service connection for above-the-knee amputation of 
the right lower extremity, claimed as due to a service cold 
injury.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for above-the-knee amputation of the right 
lower extremity, claimed as due to a service cold injury, is 
denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

